Dismissed and Memorandum Opinion filed September 6, 2007








 
Dismissed and Memorandum Opinion filed September 6,
2007.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-07-00372CR
____________
 
RONALD ERNESTO
CASTILLO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County, Texas
Trial Court Cause No.
1089180
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 




Judgment rendered
and Memorandum Opinion filed September 6, 2007.
Panel consists of
Chief Justice Hedges, Justices Yates and Frost.
Do not publish C Tex.
R. App. P. 47.2(b).